DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of Gellinote (US 20040229682 A1) teaches a gaming table having perpendicular antennas partially overlapping the previous antenna in order to obtain a magnetic field of an object on a table. Miyano (US 20030189514 A1) teaches an array of antennas showing at least one figure 8 shaped antenna. Koyama (US 20090117967 A1) teaches a game table with individual circular antennas partially overlapping each antenna. However, the prior art of record fails to specifically teach specificity of the entire claimed invention in regards to the plurality of main antennas having a figure 8 shape and the overlapping of the plurality of second antennas oriented in a different direction of the first plurality of antennas; a main radio frequency identification (RFID) transmitter coupled to the plurality of main antennas; an RFID receiver; and a controller that controls the main RFID transmitter to generate an RFID inventory command, wherein each of a plurality of RFID tags in the area responds to the RFID inventory command according to an anti-collision process, wherein in response to the RFID inventory command, the RFID receiver receives a first plurality of responses from the plurality of RFID tags via the first plurality of antennas and a second plurality of responses from the plurality of RFID tags via the second plurality of antennas, wherein the controller determines an identifier for each of the plurality of RFID tags using at least one of the first plurality of responses and the second plurality of responses, and wherein the controller determines a position of each of the plurality of RFID tags by correlating information of the first plurality of responses, and information of the second plurality of responses, .
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUFUS C POINT whose telephone number is (571)270-7510. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 5715724090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/RUFUS C POINT/Examiner, Art Unit 2689                                                                                                                                                                                                        
/JOSEPH H FEILD/Supervisory Patent Examiner, Art Unit 2689